Citation Nr: 1243872	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected residuals of a right ankle fracture, currently evaluated 20 percent disabling.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1973 to March 1975, and from March 1975 to April 1981.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Procedural history

The RO awarded the Veteran service-connection for residuals of a right ankle fracture in a June 1981 rating decision, and assigned an initial 10 percent disability rating.  The RO increased this rating from 10 to 20 percent in November 1995.  In April 2009, the Veteran filed a claim for an increased rating in excess of 20 percent for his right ankle disability.  The RO denied this claim in the above-referenced July 2009 rating decision.  The Veteran disagreed with the RO's determination, and he perfected an appeal as to this issue.

In May 2011, the Board remanded the Veteran's appeal for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's increased rating claim in an August 2011 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's service-connected residuals of a right ankle fracture currently manifest in limitation of motion of the ankle and pain.

2.  The evidence of record does not demonstrate that the Veteran's right ankle is ankylosed.

3.  The evidence does not show that the Veteran's service-connected residuals of a right ankle fracture are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of  20 percent for the Veteran's service-connected residuals of a right ankle fracture, have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's increased rating claim in May 2011 for further evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his service-connected ankle disability, and to obtain any available treatment records so identified, to include VA treatment records from the Ocala Community Based Outpatient Clinic (CBOC).  The AOJ was also to schedule the Veteran for an updated VA joints examination, and upon completion, readjudicate the claim. 

In compliance with the Board's remand instructions, the AOJ sent the Veteran a letter dated June 3, 2011 requesting information about any additional medical treatment he has received for his service-connected ankle disability.  The Veteran did not respond to this letter.  The RO obtained the Veteran's updated VA treatment records from the Ocala CBOC, and scheduled the Veteran for a VA examination, which took place in June 2011.  The June 2011 examination report has been associated with the Veteran's claims folder.  As noted above, the Appeals Management Center readjudicated the Veteran's claim in an August 2011 SSOC.

Thus, there is compliance with the Board's May 2011 remand instructions.          See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his increased rating claim in a June 2009 letter.  This letter included notice that the Veteran should submit evidence demonstrating that the right ankle condition increased in severity.  See the June 2009 VCAA letter, page 4.  Subsequently, in July 2009, the RO adjudicated the Veteran's increased rating claim in the first instance, and the Veteran filed a timely appeal as to the RO's determination.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his right ankle increased rating claim. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA treatment records, and his lay statements of argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate his appeal.

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran appeared for VA joints examinations in July 2009 and June 2011.  These examination reports reflect that each VA examiner reviewed or was made aware of the Veteran's past medical history, recorded the Veteran's complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  While the Veteran correctly states that x-rays were not taken at his July 2009 VA examination [see the Veteran's November 2009 notice of disagreement], the July 2009 examiner did in fact review and discuss prior x-rays taken in 2005.  Updated x-rays were taken and reviewed by the June 2011 VA examiner.

Although the Veteran's ankle was last evaluated over one year ago, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the severity of the Veteran's service-connected disability.  The Veteran has not stipulated that his right ankle disability symptoms have worsened in severity since his June 2011 examination, and no evidence of record submitted after June 2011 suggests that there has been a change in the severity of such disability.  Thus, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time]. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R.    § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2012).  Accordingly, the Board will address the issue on appeal.   

Legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected right ankle disability is currently rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012) [limitation of motion of the ankle].  Indeed, the medical evidence of record demonstrates that the Veteran's ankle disability manifests largely in pain and limitation of motion.  See the June 2011 VA examiner's report, page 3.  The Board recognizes that the June 2011 VA examiner also noted the presence of pain over a right ankle surgical scar as a consequence of nerve disruption under a surgical cut.  See the June 2011 VA examiner's report, page 6.  Significantly, such symptomatology has already been considered and separately compensated by the RO in an unappealed April 2005 rating decision awarding service connection for a right ankle scar with neuritis of the right superficial peroneal nerve.  To rate such symptoms again in the Veteran's current appeal would amount to prohibited pyramiding.  See 38 C.F.R. §§ 4.14 , 4.25(b) (2012); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board has considered rating the Veteran's ankle disability under other diagnostic codes pertaining to ankle disabilities, to include Diagnostic Codes 5272, 5273 or 5274, but the medical evidence of record does not demonstrate the presence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or that the Veteran underwent an astragalectomy.  In any event, rating the Veteran's ankle disability under any of these three codes would not avail the Veteran, as each allows for a maximum disability rating of only 20 percent, which is the rating currently assigned.  

The Board also finds that Diagnostic Code 5270 [ankylosis of the ankle], which does in fact allow for a disability rating greater than 20 percent, is also not for application in this case, as the medical evidence of record clearly shows that the Veteran's foot is not ankylosed at any level, or with any abduction, adduction, inversion or eversion deformity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As will be discussed in more detail below, although the Veteran's ankle disability does manifest in limitation of motion, the ankle is not fixed without motion at any degree or angle.  See the June 2011 VA examiner's report, pages 3 and 4.  

The Board notes that since x-rays of the Veteran's right ankle show the presence of arthritis, it has also considered rating the Veteran's right ankle disability under Diagnostic Code 5003 [arthritis].  Significantly however, doing so would also not avail the Veteran.  Indeed, Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved-in this case, Diagnostic Code 5271.  The Veteran's ankle disability is already compensably rated under the limitation of motion diagnostic code for ankles [5271], and the Board will be evaluating the severity of the Veteran's limitation of motion below.

Diagnostic Code 5271 is therefore deemed by the Board to be the most appropriate, primarily because it pertains specifically to the Veteran's current right ankle disability symptoms [limitation of motion].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  

The Board adds that when evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40  and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40  and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5271, the following levels of disability are included:

      Ankle, limited motion of: 
      20 %  marked; 
      10 % moderate.

See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).
The Board notes that words such as "marked" and "moderate" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2012).

Schedular rating

The Veteran seeks the assignment of a disability rating in excess of 20 percent for his right ankle fracture residuals.  It is undisputed that the Veteran's ankle disability manifests in limitation of motion that can be described as "marked" in severity, thus warranting a 20 percent disability rating under Diagnostic Code 5271.  Indeed, the July 2009 VA examiner observed that the Veteran exhibited active ranges of motion of 0 to 5 degrees for both dorsiflexion and plantar flexion.  See the July 2009 VA examiner's report, page 4.  More recently, the June 2011 VA examiner observed limitation of dorsiflexion of 0 to 10 degrees, and plantar flexion of 0 to 15 degrees.  See the June 2011 VA examiner's report, page 4.  The Board notes that "normal" ranges of motion of the ankle joint for dorsiflexion is 0-45 degrees, and for plantar flexion, 0-20 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

This 20 percent rating is the maximum schedular rating under Diagnostic Code 5271 that may be assigned.  As such, an increased schedular rating cannot be assigned on a schedular basis pursuant to Diagnostic Code 5271.  As discussed above, because the Veteran's right ankle is not ankylosed at any level or angle, a higher rating of 30 or 40 percent under Diagnostic Code 5270 may not be assigned.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40  and 4.45 (2012).  See DeLuca, supra.  Pertinently however, because the Veteran is now receiving the maximum disability rating available under Diagnostic Code 5271, the provisions  38 C.F.R. §§ 4.40  and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997).  The Board in any event observes that both the July 2009 and June 2011 VA examiners specified that the Veteran did not exhibit decreased ranges of motion after repetitive use.  See the July 2009 VA examiner's report, page 5 [indicating no additional limitations after three repetitions of range of motion]; see also the June 2011 VA examiner's report, page 4 [indicating that upon repetitive testing, range of motion values were unchanged from baseline values reported and no pain, fatigue, weakness or incoordination was noted].  In addition, the evidence of record does not suggest that any loss of function caused by pain amounts to immobility of the ankle.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his right ankle disability in April 2009.  Therefore, the question to be answered by the Board is whether it is factually ascertainable that any different rating should be assigned for the relevant time period under consideration, or April 2008 to the present. 

The Veteran's right ankle disability has been rated 20 percent disabling for all times during the period under consideration.  As 20 percent is the maximum allowable disability rating assignment under Diagnostic Code 5271, staged ratings are not applicable for the period under review.

Extraschedular consideration 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  
According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected residuals of a right ankle fracture.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence demonstrates that the Veteran's right ankle disability is manifested by pain and limitation of motion that can be characterized as "marked" in severity, with limitation of motion to as low as 5 degrees of dorsiflexion and plantar flexion.  The Veteran's reports of increased pain are considered competent, credible and probative and they support the currently assigned 20 percent evaluation which contemplates painful limitation of motion.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board wishes to make clear that it no way doubts that the Veteran's right ankle disability at times causes significant pain and limitation of motion, requiring physical therapy, as demonstrated in the Veteran's ongoing VA treatment records.  Crucially however, there is nothing in the record to indicate that the Veteran's service-connected right ankle disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's service-connected residuals of a right ankle fracture render him unemployable, and the Veteran has not alleged as much.  Indeed, the April 2011 VA examiner noted that the Veteran is not currently employed due to retirement by age.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a right ankle fracture is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


